NO. 07-06-0321-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



SEPTEMBER 20, 2006



______________________________



IN RE SIX HUNDRED TWENTY-TWO THOUSAND NINE HUNDRED

THIRTY DOLLARS U.S. CURRENCY

_______________________________





Before REAVIS and CAMPBELL and HANCOCK, JJ.

MEMORANDUM OPINION

Real party in interest, My Van Le, seeks a writ of mandamus compelling the trial court to withdraw its order compelling My Van Le to produce certain federal income tax returns.  The real party in interest bears the burden of providing a record sufficient to establish his right to mandamus relief.  
Tex. R. App. P.
 52.7(a)(1)
; 
Walker v. Packer
, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding)
.  In this case the record provided by the real party in interest is insufficient to establish his right to the relief requested.  No clerk’s record was provided and the appendix to the real party in interest’s brief does not contain all of the necessary documents.  Accordingly, the relief requested is denied.  





Mackey K. Hancock

          Justice